Case 20-10243-btb Doc57 Entered 04/15/20 10:53:35 Page 1of2

 

 

1)

2)
3)

Certificate of Service

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

IN RE: Steven Pandi
BK CASE NO: 20-10243-BTB

ATTORNEY FOR THE DEBTOR(S):
Haines and Krieger, LLC

8985 S. Eastern Ave. Ste. 350

Las Vegas, NV 89123
702-880-5554
info@hainesandkrieger.com

On March 26, 2020 a copy of the following documents described below,

Motion to Determine Bavarian Motors LTD.’S Willful Violation of the Automatic Stay and Request to Recover Punitive
Damages Attorney's Fees and Sanctions

Debtors Affidavit

Notice of Motion to Determine Bavarian Motors LTD.’S Willful Violation of the Automatic Stay and Request to Recover
Punitive Damages Attorney's Fees and Sanctions

was deposited for delivery by the United States Postal Service, via first class United States Mail, postage

prepaid, first class, with sufficient postage thereon to the parties listed on the mailing list attached hereto and
incorporated as though fully set forth herein. The above documents were addressed to; Attn: Officer, Managing
or General Agent, or Resident Agent.

The undersigned does hereby declare under penalty of perjury that | have served the above referenced
document(s) on the above listed entities in the manner shown, and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: March 26, 2020 /s/ Raynette-Lin Fuchigami
Raynette-Lin Fuchigami
Employee of Haines and Krieger,

Bavarian Motors

2417 North 16" Street
Phoenix, AZ 85006

///

 

 
Case 20-10243-btb Doc57 Entered 04/15/20 10:53:35 Page 2 of 2

suoijoues pue see s,Aauoyy
sebeweq sagiund JeA0cey 0} jsenbey pue Ae}g oNeWOINY 8} JO UONEIOIA INIA SCL SIOJO| URLIEARG SUILUIS}Eq 0} UOHOW! EPZOL-0Z UPA] ‘IpUeY

900s¢g_ ZV XIUBOUd + 3821}S YIQL YON ZL PZ SIO}JO| UELeAeG
EI SSE[D JSUl4 CIA
dIZ 9a}e}S Nd | Sul] sselippy ssoulsng

BIIAIBS JO a}BIIJII9D
